[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 10-15905             SEPTEMBER 1, 2011
                                        Non-Argument Calendar            JOHN LEY
                                      ________________________            CLERK


                          D.C. Docket No. 8:10-cr-00283-VMC-AEP-1

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                              Plaintiff-Appellee,

                                                  versus

BERNARDO BUENDIA-CAPELLA,
a.k.a. Salvador Mattar-Mattar,

llllllllllllllllllllllllllllllllllllllll                           Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (September 1, 2011)

Before EDMONDSON, CARNES and KRAVITCH, Circuit Judges.

PER CURIAM:

         Howard C. Anderson, appointed counsel for Bernardo Buendia-Capella in
this direct criminal appeal, has moved to withdraw from further representation of

the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Buendia-Capella’s

convictions and sentences are AFFIRMED. Buendia-Capella’s motion for

appointment of substitute counsel on appeal, as construed from his responsive

filing, is DENIED AS MOOT.




                                          2